Executive Officer Severance Policy
June 23, 2017

Policy Information

     
Document Title:
  Executive Officer Severance Policy
Content Owner:
  Director of Human Resources and
Inclusion (HRI)
Certification of Compliance Contact:
  N/A
Policy Category:
  FHLBank Policy
FHLBank-Level Approver:
  President and Chief Executive Officer
(CEO)
Board-Level Approver:
  Full Board (Compensation)
Review Frequency:
  Annually
Initial Effective Date:
  6/19/2015
Last CEO Approval Date:
  06/05/2017
Next Review Date:
  06/2018

1

Introduction

This FHLBank Policy, governed by the board of directors (board), establishes the
process for providing severance benefits to Executive Incentive Compensation
Plan participants (Executive Officers).

Purpose

The purpose of this Policy is to define the severance process to ensure
effective and consistent support for Executive Officers terminating employment
with FHLBank.

Scope

This Policy provides the process and framework for providing severance benefits.

General Guidelines



1.   Eligibility.

An Executive Officer is eligible for Severance Pay if FHLBank terminates the
Executive Officer’s employment with or without cause, other than as provided
below. The availability or election of early retirement will not be considered
in determining whether an Executive Officer is eligible to receive Severance
Pay, as defined below.

An Executive Officer is not eligible for Severance Pay if:



a.   The Executive Officer voluntarily terminates employment (including
termination as a result of disability or other failure to return from leave or
due to death); or



b.   The Executive Officer’s employment is terminated by FHLBank for actions or
inactions of the Executive Officer which FHLBank reasonably concludes
constitutes misconduct (misconduct being defined as an Executive Officer
willfully (1) failing to perform the duties of his or her position or (2) acting
against the best interest of FHLBank (in the reasonable opinion of FHLBank),
including, but not limited to, violation of FHLBank policies, insubordination,
dishonesty, breach of trust, disclosure of confidential or proprietary
information, violation of law or commission of an act of moral turpitude,
failure to perform the function of his or her job or to demonstrate adequate
efforts to successfully complete a performance plan, job abandonment, or
excessive tardiness or absenteeism).



2.   Amount of Severance Pay.

Provided the other requirements of this Policy are met, and if the Executive
Officer timely provides FHLBank an enforceable release waiving claims against
FHLBank, on a form provided by FHLBank (a Separation Agreement), the Executive
Officer shall be eligible to receive Severance Pay equal to the following amount
of the Executive Officer’s final base salary as indicated for the Executive
Officer’s title (titles not specifically listed shall be paid the amount as the
next lower (per FHLBank guidelines) ranking title specifically listed):

     
President & Chief Executive Officer
  12 Months
 
   
Executive Vice President, Chief Compliance Officer & General Counsel
  9 Months
 
   
Senior Vice President & Chief Financial Officer
  6 Months
 
   
Senior Vice President & Chief Administrative Officer
  6 Months
 
   
Senior Vice President & Chief Information Officer
  6 Months
 
   

Severance Pay includes the following:



A.   Salary Continuation:

For a period of months defined above, the Executive Officer will continue to
receive his or her regular salary, equal to the base salary received as of the
separation date. These payments will be made in accordance with FHLBank’s
current payroll cycle and subject to all appropriate withholding and taxation.
These payments will be subject to the Executive Officer’s continued adherence to
the terms and provisions of the Separation Agreement and may be subject to
reduction due to any payments the Executive Officer may owe to FHLBank.



B.   Incentive:

Any incentives to be paid to Executive Officers shall be paid in accordance with
the Executive Incentive Compensation Plan.



C.   Benefit Continuation:

For a period of months defined above, the Executive Officer may elect to
participate in FHLBank’s eligible benefit plans and pay solely the premium as
though an active business partner (note that this premium is subject to possible
increase in FHLBank’s sole discretion). These payments will be deducted from the
Executive Officer’s severance benefit payments. FHLBank will pay the remainder
of the COBRA coverage costs. An Executive Officer will not receive any
additional service credit pursuant to the defined benefit plan or the Benefit
Equalization Plan as a result of salary or benefit continuation.



3.   Policy Administration.

HRI is responsible for administering this Policy and decisions regarding
eligibility and Severance Pay shall be in the sole discretion of the Director of
HRI. This Policy does not give any Executive Officer, or any person whosoever,
the right to be retained in the service of FHLBank, and all business partners
shall remain subject to discharge to the same extent as if this Policy had never
been adopted. This Policy may be changed or ended at any time, with or without
prior notice and for any reason at FHLBank’s sole and absolute discretion.

Exceptions/Violations

Exceptions to this Policy may be approved by the board.

Policy Review

This Policy shall be reviewed annually and revised as needed by the Director of
HRI. Following such review, the Policy shall be submitted for review by the
Executive Team and approval by the President and CEO. In the event of any
proposed revisions to this Policy, such revisions shall be submitted for review
and approval by the Compensation committee and the board.

2